DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 23, 25, 26, 27, 28, 29, 31-33, 36 and 37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ott et al (U.S. Pub. 2005/0107766 A1, hereinafter “Ott”).
Regarding claim 23, Ott discloses an apparatus for use in procedures involving insufflation, comprising: 
an aerosol generator 981 (Fig. 33) for aerosolizing a fluid into an aerosol, the aerosol generator including a generator housing and an aerosol outlet 982 (Fig. 33) having a central longitudinal axis; and 
a delivery tube 933 (Fig. 33) for delivery of the aerosol and having a central longitudinal axis, the delivery tube comprising: 
a delivery tube housing 974 (Fig. 33) to which the aerosol generator is mounted (i.e., the aerosol generator is mounted to the delivery tube housing 974 via inlets 976 and 934; see Fig. 33); 
a proximal entry port (where inlet 976 connects to the delivery tube 933; see Fig. 33) for an insufflation gas (i.e., insufflation of gas from insufflator 915; see Fig. 33); and 
a distal end through which the aerosol is delivered (i.e., the outlet of tubular body portion 975 configured to be introduced into the patient’s body cavity), wherein the central longitudinal axis of the aerosol outlet is substantially in the same direction as the central longitudinal axis of the delivery tube (see annotated Fig. 33, illustrating the longitudinal axes of each of the aerosol outlet and the central longitudinal axis).

    PNG
    media_image1.png
    644
    773
    media_image1.png
    Greyscale

Ott (U.S. Pub. 2005/0107766 A1), Fig. 33, Annotated.

Regarding claim 25, Ott discloses that the proximal entry port of the delivery tube is located at a distal end the generator housing (see Fig. 33 showing that the generator housing has a distal end at which the aerosol outlet 982 is located, which is in the same plane as the proximal entry port where the inlet 976 connects to the delivery tube portion 974).
Regarding claim 26, Ott discloses that the aerosol is delivered into the delivery tube upstream of the proximal entry port (see Fig. 33 showing that the aerosol is delivered into the delivery tube via the inlet 976 which connects into the proximal entry port).
Regarding claim 27, Ott discloses that the proximal entry port extends through a radially outermost surface of the delivery tube (see Fig. 33 showing that the proximal entry port is on an external side surface of the delivery tube portion 974).
Regarding claim 28, Ott discloses that the entry port of the delivery tube defines a passageway having a passageway central axis (the longitudinal axis of the inlet 976 is coaxial with the passageway, to which it is directly connected, into the delivery tube portion 974), wherein the passageway central axis is perpendicular to the central longitudinal axis of the aerosol outlet and the second central longitudinal axis of the delivery tube (i.e., the longitudinal axis of the inlet 976 is perpendicular to both the central longitudinal axes of the aerosol outlet and the delivery tube; and the longitudinal axis of the inlet 976 is coaxial with the passageway, to which it is directly connected, into the delivery tube portion 974).
Regarding claim 29, though Ott does not explicitly disclose that the aerosol generator is removably mounted to the delivery tube, it is understood that the aerosol generator can be removed from the delivery tube and still enable the delivery tube to function for its intended purpose of delivering agent to the body cavity.
Regarding claims 31 and 36, Ott discloses an apparatus for use in procedures involving insufflation, comprising: 
an aerosol generator 981 (Fig. 33) for aerosolizing a fluid into an aerosol, the aerosol generator including a generator housing and an aerosol outlet 982 (Fig. 33) having a central longitudinal axis; and 
a delivery tube 933 (Fig. 33) for delivery of the aerosol and having a central longitudinal axis, the delivery tube comprising: 
a delivery tube housing 974 (Fig. 33) to which the aerosol generator is mounted (i.e., the aerosol generator is mounted to the delivery tube housing 974 via inlets 976 and 934; see Fig. 33); 
a proximal entry port (where inlet 976 connects to the delivery tube 933; see Fig. 33) for an insufflation gas (i.e., insufflation of gas from insufflator 915; see Fig. 33), the proximal entry port extends through a radially outermost surface of the delivery tube (see Fig. 33 showing that the proximal entry port is on an external side surface of the delivery tube portion 974); and 
a distal end through which the aerosol is delivered (i.e., the outlet of tubular body portion 975 configured to be introduced into the patient’s body cavity), wherein the central longitudinal axis of the aerosol outlet is substantially in the same direction as the central longitudinal axis of the delivery tube (see annotated Fig. 33 above, illustrating the longitudinal axes of each of the aerosol outlet and the central longitudinal axis), wherein the aerosol is delivered into the delivery tube upstream of the proximal entry port (see Fig. 33 showing that the aerosol is delivered into the delivery tube via the inlet 976 which connects into the proximal entry port).
Regarding claim 32, Ott discloses that the proximal entry port of the delivery tube is located at a distal end the generator housing (see Fig. 33 showing that the generator housing has a distal end at which the aerosol outlet 982 is located, which is in the same plane as the proximal entry port where the inlet 976 connects to the delivery tube portion 974).
Regarding claim 33, though Ott does not explicitly disclose that the aerosol generator is removably mounted to the delivery tube, it is understood that the aerosol generator can be removed from the delivery tube and still enable the delivery tube to function for its intended purpose of delivering agent to the body cavity.
Regarding claim 37, Ott discloses that the entry port of the delivery tube defines a passageway having a passageway central axis (the longitudinal axis of the inlet 976 is coaxial with the passageway, to which it is directly connected, into the delivery tube portion 974), wherein the passageway central axis is perpendicular to the central longitudinal axis of the aerosol outlet and the second central longitudinal axis of the delivery tube (i.e., the longitudinal axis of the inlet 976 is perpendicular to both the central longitudinal axes of the aerosol outlet and the delivery tube; and the longitudinal axis of the inlet 976 is coaxial with the passageway, to which it is directly connected, into the delivery tube portion 974).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ott.
Regarding claims 31 and 34, it is noted that Ott does not appear to disclose, in the embodiment shown in Fig. 33, that the delivery tube includes a port for receiving a portion of the generator housing.
However, Ott discloses an alternative embodiment in which, instead of the aerosol generator housing being associated with an inlet 934 and 976, the aerosol generator housing is associated with an inlet 977 into the delivery tube. This inlet is then connected to the delivery tube via a port.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Ott so that the aerosol generator is associated with an inlet 977 into the delivery tube, based on the teaching in Ott of the desirability of doing to allow the aerosol agent stream right at the trocar (see Ott at para [0188]). 

Allowable Subject Matter
Claims 24 and 35 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 38-42 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
12/16/2022